Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/01/2021 has been entered. Claims 1-21 are pending. Claims 17-21 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 recites "an opaque portion" which should be changed to -- the opaque portion -- since claim 5 already recites an opaque portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 12-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Justus-Bischler (DE 102017123830) (hereinafter Justus) in view of Jo et al. (US 10,006,600) (hereinafter Jo) and Schreiber et al. (US 2021/0231280) (hereinafter Schreiber).
Re claim 1: Justus teaches a projection system (see fig. 1) for a vehicle, comprising at least one light source (1, fig. 1) and a microlens array (2, 4, fig. 1) comprising and a projection lens array (4, fig. 1),wherein the microlens array (4) includes an optical axis (vertical axis going through 4, fig. 1) (AX, see annotated fig. 1), a first portion (P1, see annotated fig. 1) with at least one first channel (left channel of P1, see annotated fig. 1) and a second portion (P2, see annotated fig. 1) with at least one second channel (right channel of P2, see annotated fig. 1), wherein the projection system (see fig. 1) includes an optical device (6, fig. 1) that is provided downstream (see fig. 1) of the microlens array (4) and is arranged at least in the area of the first portion (see fig. 1), with a distance (D, see annotated fig. 1) between the microlens array (4) and 

    PNG
    media_image1.png
    720
    459
    media_image1.png
    Greyscale


Jo teaches a distance (distance between 721 and 722, fig. 31) between a micro lens array (721, fig. 31) and an optical device (722, fig. 31) being less than 20 mm (between 0 and 60 mm, see Col. 12 lines 31-34).
Schreiber teaches a microlens array (4a, fig. 1) comprising a field lens array (left lens 4b, fig. 1) and a projection lens array (right lens 4b, fig. 1).
Therefore, in view of Jo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the distance between the micro lens array and the optical device to be less than 20 mm as taught by Jo, in order to adjust the light output distribution range of the projection system.
Therefore, in view of Schreiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a field lens array to the microlens array of Justus, in order to adjust the light input angle into the microlens array to change the light output angle.

Re claim 2: Justus teaches an angle can be determined at which the light from the lighting device is emitted (see para [0019])
However, Justus is silent about wherein the first angle is more than 0°, and/or the second angle is less than 0°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the first angle is more than 0°, and/or the second angle is less than 0° to produce a desired light output distribution range, since it has been held that where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 3: Justus teaches an angle can be determined at which the light from the lighting device is emitted (see para [0019])
However, Justus is silent about the difference between the first angle and the second angle is at least 15°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the first angle and the second angle where the difference between the first angle and the second angle is at least 15° to produce a desired light output distribution range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 8: Justus teaches the optical device (3, 6, fig. 1) includes a first optical element (6, fig. 1) that is associated with the first portion of the microlens array (P1, see annotated fig. 1) and a second optical element (3, fig. 1) that is associated with the second portion of the microlens array (P2, see annotated fig. 1).  

Re claim 9: Justus teaches the optical device (6, fig. 1) comprises one or more optical elements (one optical element 6, fig. 1) from the following group: a prism, a lens (lens of 6, fig. 1), a lens array, a freeform optic, a micromirror array and/or a liquid crystal matrix.  

Jo teaches a distance (distance between 721 and 722, fig. 31) between a micro lens array (721, fig. 31) and an optical device (722, fig. 31) is less than 10 mm (between 0 and 60 mm, see Col. 12 lines 31-34).
Therefore, in view of Jo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the distance between the micro lens array and the optical device to be less than 10 mm as taught by Jo, in order to adjust the light output distribution range of the projection system.

	Re claim 13: Justus teaches the projection system (see fig. 1) has a state in which the first light cone (C1, see annotated fig. 2) and the second light cone (C2, see annotated fig. 2) do not overlap with each other (see fig. 2), partly overlap with each other or completely overlap with each other.  

Re claim 15: Justus teaches the optical device (6, fig. 1) has a reflecting surface (3, fig. 1) which reflects light that falls through the at least one first channel (channel of P1, see annotated fig. 1) of the first portion (P1, see annotated fig. 1) and/or through the at least one second channel (channel of P2, see annotated fig. 1) of the second portion (P2, see annotated fig. 2).  

Re claim 16: Justus teaches a vehicle (interior of a vehicle, see para [0025]) comprising a projection system according to claim 1.  


However, Justus is silent about the first optical element and the second optical element have different refractive indices and/or are made of different materials.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the materials of the first optical element and the second optical element to be different to change the light output, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Justus-Bischler (DE 102017123830) in view of Jo et al. (US 10,006,600) and Schreiber et al. (US 2021/0231280) as applied to claim 1 above, and further in view of Mugge (DE 102015107644).
Re claim 4: Justus in view of Jo fails to teach the microlens array has a mask layer for generating a motif.
Mugge teaches a microlens array (12, 13, fig. 3) has a mask layer (14, fig. 3) for generating a motif (see fig. 10).
Therefore, in view of Mugge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mask layer for generating a motif to the mask layer, in order to project and image on the floor.


Mugge teaches a microlens array (12, 13, fig. 3) has an opaque portion (14, fig. 3) between the first portion (12, fig. 3) and the second portion (13, fig. 3).
Therefore, in view of Mugge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an opaque portion between the first portion and the second portion, in order to project and image on the floor.

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Justus-Bischler (DE 102017123830) in view of Jo et al. (US 10,006,600) and Schreiber et al. (US 2021/0231280) as applied to claim 6 above, and further in view of Brick (DE 102008019118).
Re claim 6: Justus in view of Jo and Schreiber is fails to teach the light source includes an emission unit with a light-emitting element and a collimating element, wherein the light-emitting element is arranged on the optical axis of the collimating element or offset perpendicularly to the optical axis of the collimating element.  
Brick teaches a light source (2, 10, fig. 7) includes an emission unit (2, 10) with a light-emitting element (2, 10) and a collimating element (3a, 3b, fig. 7), wherein the light-emitting element (2, 10) is arranged on an optical axis (horizontal axis of 2 and 3a or 10 and 3b, fig. 7) of the collimating element (3a, 3b) or offset perpendicularly to the optical axis of the collimating element.
Therefore, in view of Brick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Justus with a light source including an emission unit with a light-emitting element and a collimating 

Re claim 7: Justus in view of Jo and Schreiber is fails to teach the light source includes a first emission unit and a second emission unit, wherein the first emission unit is associated with the first portion and the second emission unit is associated with the second portion.  
Brick teaches a light source (2, 10, fig. 7) includes a first emission unit (2, fig. 7) and a second emission unit (10, fig. 7), wherein the first emission unit (2) is associated with the first portion (top portion of 4, fig. 7) and the second emission unit (10) is associated with the second portion (bottom portion of 4, fig. 7).  
Therefore, in view of Brick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Justus with a light source including a first emission unit and a second emission unit, wherein the first emission unit is associated with the first portion and the second emission unit is associated with the second portion, in order to minimize incident light loss from the light source element.

Re claim 14: Justus in view of Jo fails to teach the projection system has a state in which the first light cone and the second light cone partly overlap such that the luminous density in a plane is homogeneous.  
Brick teaches a projection system (1, fig. 7) has a state in which the first light cone (9a, fig. 7) and the second light cone (9b, fig. 7) partly overlap (see fig. 7) such that the luminous density in a plane (horizontal plane of 9a, 9b, fig. 7) is homogeneous (see fig. 7).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Justus-Bischler (DE 102017123830) (hereinafter Justus) in view of Jo et al. (US 10,006,600).
Re claim 21: Justus teaches a projection system for a vehicle, comprising at least one light source (1, fig. 1) and a microlens array (2, 4, fig. 1), wherein the microlens array (4) includes an optical axis (vertical axis going through 4, fig. 1) (AX, see annotated fig. 1), a first portion (P1, see annotated fig. 1) with at least one first channel (left channel of P1, see annotated fig. 1) and a second portion (P2, see annotated fig. 1) with at least one second channel (right channel of P2, see annotated fig. 1), wherein the projection system (see fig. 1) includes an optical device (6, fig. 1) that is provided downstream (see fig. 1) of the microlens array (4) and is arranged at least in the area of the first portion (see fig. 1), with a distance (D, see annotated fig. 1) between the microlens array (4) and the optical device (6), and wherein the optical device (6) includes a first optical element (5 of P1, see annotated fig. 1) that is associated with the first portion of the microlens array (P1) and a second optical element (5 of P2, see annotated fig. 1) that is associated with the second portion of the microlens array (P2).
Jo teaches a distance (distance between 721 and 722, fig. 31) between a micro lens array (721, fig. 31) and an optical device (722, fig. 31) being less than 20 mm (between 0 and 60 mm, see Col. 12 lines 31-34).
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 10-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the projection system includes an adjusting device for the optical device, for adjusting at least one optical element of the optical device between different positions with respect to claim 10; the mask layer comprises a plurality of mask layers in the first portion and in the second portion which are configured to generate different motifs with respect to claim 17; the microlens array has an opaque portion  between the claim 18 as specifically called for in the claimed combinations.
Claim 11 is allowable since it is dependent upon claim 10.

Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a projection system for a vehicle, comprising at least one light source and a microlens array, wherein the microlens array includes an optical axis, a first portion with at least one first channel and a second portion with at least one second channel, wherein the microlens array further has an opaque portion between the first portion and the second portion with at least one closed microlens and/or a closed channel, wherein the projection system includes an optical device that is provided downstream of the microlens array and is arranged at least in the area of the first portion, with a distance between the microlens array and the optical device being less than 20 mm, and wherein light emitted by the light source, which falls through the at least one first channel of the first portion, is deflected by the optical device by a first angle with respect to the optical axis and forms a first light cone, and light emitted by the light source, which falls through the at least one second channel of the second portion, is deflected by a second angle with respect to the optical axis, which differs from the first angle, and forms a second light cone as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al. (US 2021/0262634) discloses a similar projection system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875